UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

Nos. 93-2314
 94-1015

                     ARTHUR H. LA PLANTE,

                     Plaintiff, Appellee,

                              v.

               AMERICAN HONDA MOTOR CO., INC.,

                   Defendants, Appellants.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]
                                                    
                                         

                            Before
                     Breyer,* Chief Judge,
                                         
                Bownes, Senior Circuit Judge,
                                            
                  and Stahl, Circuit Judge.
                                          
                                         

Andrew  L. Frey, with whom  Evan M. Tager, Adam  C. Sloane, Mayer,
                                                                  
Brown & Platt, Gerald C. DeMaria,  and Higgins, Cavanagh & Cooney were
                                                             
on brief for defendants.
Mark  B. Decof,  with whom  Vincent  T.  Cannon, Howard  B. Klein,
                                                                 
Decof & Grimm were on brief for plaintiff.
         
Hildy  Bowbeer, Lezlie Ott  Marek, Darin  D. Smith  and Bowman and
                                                                  
Brooke on brief for Product Liability Advisory Council, amicus curiae.
  

                                         
                        June 29, 1994
                                         
               

*Chief Judge Stephen Breyer heard oral argument in this matter but did
not  participate  in  the drafting  or  the  issuance  of the  panel's
opinion.   The remaining  two panelists therefore  issue this  opinion
pursuant to 28 U.S.C.   46(d).

          BOWNES, Senior Circuit  Judge.   Plaintiff-appellee
          BOWNES, Senior Circuit  Judge.
                                       

Arthur  LaPlante  was  rendered  quadriplegic  from   a  fall

sustained while riding an all-terrain vehicle (ATV) designed,

manufactured, and distributed by  defendants-appellants Honda

R&D  Co., Ltd.,  Honda Motor  Co., Ltd.,  and American  Honda

Motor  Co., Inc. (collectively "Honda").   A jury found Honda

liable  and  awarded  plaintiff  $9,652,000  in  compensatory

damages.   This amount  was reduced to  $8,204,200 to account

for  plaintiff's  comparative  negligence.    In  a  separate

proceeding, the  district court granted judgment  as a matter

of law for  Honda on plaintiff's claim for  punitive damages.

Honda appeals from the judgment of liability and compensatory

damages.   Plaintiff  cross-appeals on  its punitive  damages

claim.

          Finding reversible error, we vacate the judgment of

liability  and remand  for a  new trial  as to  all liability

issues.  If  Honda is found liable  on retrial, the award  of

damages   stands.    As  for  plaintiff's  cross-appeal,  the

judgment of the district court is affirmed.

                              I.

                          BACKGROUND
                                    

          On Saturday,  March 11, 1989, the  course of Arthur

LaPlante's  life was  dramatically and  irreversibly altered.

On  that  morning  plaintiff,  a  twenty-four  year-old  army

mechanic  stationed  at  Fort  Carson,  Colorado,  and  three

                             -2-
                              2

friends,  Kelly  Kallhoff,  Randy  Leib,   and  Mike  Mohawk,

ventured to  nearby Pikes  Peak in order  to ride  Kallhoff's

three-wheel ATV, a  1982 Honda ATC200.  This ATV  is a three-

wheeled  motorized vehicle  intended for  off-road use.   The

vehicle has  handlebar steering and large low-pressure tires,

two in the rear, and one in front.

          Plaintiff, who had never  before ridden an ATV, was

the third to ride after Kallhoff and Leib.  After climbing to

the top of a knoll, plaintiff  began to descend at a speed of

5-10 m.p.h.  When  plaintiff was unable to negotiate  a left-

hand turn onto a twelve  foot wide dirt road, he fell  over a

steep embankment  and broke his neck,  resulting in permanent

paralysis from the neck down.

          On January 11, 1991,  plaintiff, who lived in Rhode

Island  before enlisting  in  the Army  in 1983  and returned

there after the accident,  commenced this diversity action in

the  United States District  Court for the  District of Rhode

Island.   The complaint delineated six causes of action:  (1)

breach  of  warranty;  (2) false  advertising;  (3) negligent

failure to advise  how to operate the vehicle;  (4) negligent

failure to warn; (5) strict  liability design defect; and (6)

willful,   wanton  and   reckless  conduct   (i.e.,  punitive
                                                  

damages).   The  trial was  bifurcated so  that the  issue of

punitive damages could be tried after the issues of liability

and  compensatory  damages.    The  parties  agree  that  the

                             -3-
                              3

substantive law of Rhode  Island governs the liability issues

in this action.  

          A   twenty-three  day   trial   on  liability   and

compensatory damages began  in July  1993.  At  the close  of

plaintiff's case Honda moved for judgment as a matter of law.

Only  the claims  for  negligent failure  to warn  and strict

liability design defect survived  the motion.  Ultimately the

jury found  Honda  liable on  these two  claims, and  awarded

plaintiff $3,652,000 for medical expenses and lost wages, and

$6,000,000 for physical injuries and pain and suffering.  The

jury also found  that plaintiff was  comparatively negligent,

and reduced his award by fifteen percent.  The district court

denied Honda's motions for postjudgment relief.

          The punitive damages phase of this action commenced

on September  16, 1993.   On  the same day,  at the  close of

plaintiff's  evidence, the  district  court  granted  Honda's

motion  for judgment as a matter of law.  These cross-appeals

ensued.

                             II.

                          DISCUSSION
                                    

A.  Rhode Island's Subsequent Alteration Statute
                                                

          Honda  argues that  the  district  court  committed

reversible  error   by  not  instructing  the   jury  on  the

affirmative  defense provided  by Rhode  Island's "subsequent

alteration" statute, R.I. Gen. Laws   9-1-32 (1985).

                             -4-
                              4

          Rhode Island law  provides that "[n]o  manufacturer

or  seller of a product shall be liable for product liability

damages where  a substantial cause  of the injury,  death, or
                                                 

damage was  a subsequent  alteration or modification."   R.I.

Gen. Laws   9-1-32(b) (emphasis  added).  The statute defines

"subsequent alteration or modification" as

          an  alteration  or   modification  of   a
          product    made    subsequent   to    the
          manufacture or sale  by the  manufacturer
          or  seller  which  altered, modified,  or
          changed   the  purpose,   use,  function,
          design, or  manner of use of  the product
          from that originally designed,  tested or
          intended  by  the  manufacturer,  or  the
          purpose, use, function, design, or manner
          of  use  or intended  use for  which such
          product  was originally  designed, tested
          or manufactured.

Id.     9-1-32(a)(2).    Honda  contends  that  it  presented
   

evidence  that  the ATV  ridden by  plaintiff was  altered or

modified  after its  original sale,  and therefore  the trial

court's  failure to instruct the jury in accordance with   9-

1-32  was reversible error.  In support of its position Honda

points to evidence  that, at  the time of  the accident,  the

ATV's  front brakes  were  inoperable, its  rear brakes  were

faulty, its right rear tire was overinflated, its front forks

were bent, and it pulled to the right.

          Plaintiff's  response  is   fourfold.    First,  he

maintains   that  "lax   maintenance"  cannot   constitute  a

"subsequent  alteration or  modification" under  the statute.

Rather,  plaintiff  insists that     9-1-32  was intended  to

                             -5-
                              5

"provide a  defense when  someone has deliberately  altered a

machine. .  . ."   Next,  he argues that  the statute  merely

codified  comment  g  of  Section  402A  of  the  Restatement

(Second) of  Torts.  Third, plaintiff contends  that the jury

charge adequately  apprised the  jurors of Rhode  Island law.

Finally, he argues that any error was harmless  because Honda

failed to present sufficient evidence that any of the alleged

subsequent alterations was a substantial cause of plaintiff's

injuries.

          With respect to the  scope of the statute,  we have

been unable  to find  any support for  plaintiff's contention

that  the  scope  of      9-1-32  is  limited  to  deliberate

alterations, such  as the removal of safety  guards, and does

not reach "alterations" or "modifications" that have resulted

from inadequate maintenance.  It is well settled  under Rhode

Island  law  that   "[i]n  the  event   that  a  statute   is

unambiguous, it  is  necessary for  this court  to apply  its

terms  literally."  Keenan v.  Vose, 634 A.2d  866, 868 (R.I.
                                   

1993); see also Costello v. American Univ. Ins. Co., 633 A.2d
                                                   

260 (R.I. 1993)  (where statute "has a plain  and unambiguous

meaning . . . this court  is bound to construe the statute in

accordance  with  that meaning");  Levesque  v.  Rhode Island
                                                             

Dep't  of Transp.,  626  A.2d 1286,  1289  (R.I. 1993)  (when
                 

statute is  clear and unambiguous  on its  face courts  "must

give  the  words of  the  statute  their  plain  and  obvious

                             -6-
                              6

meaning").   Here,  plaintiff's proposed  limitation directly

contradicts  the  unambiguous  and  broad  language   of  the

statute.  No  exception has  been drawn by  the Rhode  Island

legislature   for   alterations  resulting   from  inadequate

maintenance as opposed to deliberate changes, and we can find

no  principled reason for reading such  an exception into the

statute.

          Several  states  have  enacted comparable  statutes

that  specifically   include  "failure  to   observe  routine

maintenance" within  the meaning of  subsequent alteration or

modification.  See, e.g.,  Ky. Rev.  Stat. Ann.    411.320(1)
                        

("product alteration or modification shall include failure to

observe routine  care and maintenance, but  shall not include

ordinary  wear and tear"); N.C. Gen Stat.   99B-3 (same); see
                                                             

also Lamb By  Shepard v. Sears,  Roebuck & Co., 1  F.3d 1184,
                                              

1188 (11th Cir.  1993) (under Georgia, law failure to observe

routine  care  and  maintenance  can  constitute  a  material

alteration   or   modification   insulating  defendant   from

liability for defective design).  We have failed, however, to

uncover a single statute that excludes inadequate maintenance

from the  category of  subsequent alteration  or modification

for purposes of  this defense.   Finally, given the  apparent

purpose  of    9-1-32,  i.e., to  protect manufacturers  from
                            

unanticipated risks  created by alterations  or modifications

occurring after a product leaves their control, we can see no

                             -7-
                              7

reason  why  the Rhode  Island  legislature  would provide  a

defendant  with  a  complete   defense  where  an  ATV  owner

disconnected his front brakes, but not where the front brakes

were  inoperative  due  to  the owner's  failure  to  perform

routine maintenance.

          Next,  plaintiff   argues  that      9-1-32  merely

codifies  the essence  of comment  g to  Section 402A  of the

Restatement (Second) of  Torts which  provides, in  pertinent

part, that "[t]he seller  is not liable when he  delivers the

product in  a safe  condition, and subsequent  mishandling or

other causes make  it harmful  by the time  it is  consumed."

Plaintiff points to no  language in   9-1-32 to  support this

argument.  Rather, plaintiff  relies solely upon the presence

of   9-1-32  in two  string citations,   i.e., Model  Uniform
                                             

Product Liability Act   112(D), analysis (1979) (citing    9-

1-32 among statutes that  have "enacted the essence of  . . .

comment [g]  into law"); Robinson v.  Reed-Prentice Div., 403
                                                        

N.E.2d 440,  443 (N.Y. 1980) (citing   9-1-32 for proposition

that  "[s]ubsequent  modifications  of  a  product  from  its

original condition  by  a third  party  which render  a  safe

product  defective   are  not   the  responsibility   of  the

manufacturer"), as support for this statutory interpretation.

          The  plain  meaning of     9-1-32  simply does  not

support  the proposition for which  it is cited  by either of

the above sources.   Neither authority explains the inclusion

                             -8-
                              8

of   9-1-32 in  its respective string citation, nor  does the

text of the statute bear even a modest resemblance to comment

g of  the Restatement.   The statute  means what it  says and

must be applied.  Plaintiff's attempt to limit the  statute's

breadth by relying on these two citations is unavailing.

          The next  question is  whether the jury  charge was

deficient.  We  examine jury instructions with an eye towards

determining if "they adequately explained the law or `whether

they  tended to  confuse or  mislead the jury  on controlling

issues.'"   Davet  v. Maccarone,  973 F.2d  22, 26  (1st Cir.
                               

1992)  (quoting Brown v.  Trustees of Boston  Univ., 891 F.2d
                                                   

337, 353  (1st Cir.  1989), cert.  denied, 496  U.S. (1990)).
                                         

The judge's  instructions on  strict liability were  that the

plaintiff  must  prove,  inter  alia, that  the  product  was
                                    

defective,  and "that  the  defect existed  at  the time  the

product  left the Defendant's hands."   In elaborating on the

latter point, the judge stated:

               The  manufacturer  or seller  is not
          responsible  for  defects resulting  from
          changes  made to  its  product  by  other
          persons over whom it had no control after
          the   product    left   the   Defendant's
          possession.
               Therefore,   in    order   for   the
          Plaintiff  to  prevail   on  his   strict
          liability claim, the Plaintiff must prove
          that the defect  that caused his injuries
          existed at the time the product  left the
          Defendant's  control.    That   does  not
          necessarily  mean  that the  product must
          have  been in exactly  the same condition
          at  the time  of the  injury that  it was
          when  it  left  the Defendant's  control.

                             -9-
                              9

          What it does mean is  that the particular
          defect for  which the Plaintiff  seeks to
          hold  the manufacturer  responsible, must
          have existed at the time the product left
          the Defendant's control.

Trial Transcript of August 19, 1993 at 12-13.  The judge then

instructed the jury that the  plaintiff was required to prove

that the defect proximately caused his injuries:

          That does not mean  that a defect must be
          the only  or the last cause  of an injury
          in order  to  be considered  a  proximate
          cause.   It may be considered a proximate
          cause if  it operates together  with some
          other  contemporaneous  cause to  produce
          the injury.   In such  cases, both causes
          may be  considered proximate causes.   If
          the two of  them act together  to produce
          the  injury, you could have two proximate
          causes.
               [A]  defect  must  be,  at  least, a
          substantial   contributing   factor    in
          producing the  injury in order  for it to
          be  considered a proximate  cause of that
          injury.  In other  words, there must be a
          reasonable connection  between the defect
          and the injury that is being claimed.

Id. at 14.
   

          Although  consistent with the prevailing common law

rule  governing  strict liability  design  defect  actions in

Rhode Island, see Ritter v. Narragansett Elec. Co.,  283 A.2d
                                                  

255, 262-63  (R.I. 1971), the  judge's instructions  directly

contradict   9-1-32.  Under  the statute, where a  subsequent

alteration  or modification  to a  product is  a "substantial

cause" of a plaintiff's injuries, the defendant is completely

immune  from a products  liability claim even  if the product

was defective  at the time  it left the  defendant's control,

                             -10-
                              10

and  the  defect was  a  proximate cause  of  the plaintiff's

injuries.  Despite the evidence in this case that changes had

been made to the ATV between the time of its initial sale and

the  time  of  plaintiff's  accident, this  defense  was  not

communicated  to  the jury.    Under  the circumstances,  the

district  court erred  in refusing  to give  Honda's proposed

instructions.1

          There is one additional step  to our analysis.   As

plaintiff correctly points out,  a finding of error does  not

                    

1.  Honda timely objected to  the district court's refusal to
give several of its proposed jury instructions:

          [1] [T]he  Honda defendants shall  not be
          held liable for product liability damages
          where a substantial cause of the accident
          was    a    subsequent   alteration    or
          modification of the all terrain vehicle.

          [2]  [F]ailure  to properly  maintain the
          braking system, steering system and other
          safety   related  items   can  constitute
          alteration  or  modification  of the  all
          terrain vehicle.

          [3]  [I]f you  find  that certain  safety
          related items on the all  terrain vehicle
          were   improperly  maintained   and  this
          improper  maintenance  created  a  danger
          that  was  a  substantial  cause  of  Mr.
          LaPlante's injuries  . . . then  you must
          find the Honda  defendants are not liable
          for plaintiff's injuries.

Appellants'  Second Supplemental  Jury  Instructions at  1-2.
Plaintiff argues that the above request was defective because
Honda did not label  it as an affirmative defense.   Assuming
plaintiff  is correct, the judge  still had a  duty to submit
the statutory defense to the jury.  See Jerlyn Yacht Sales v.
                                                          
Roman Yacht Brokerage, 950 F.2d 60, 69 n.16 (1st Cir. 1991).
                     

                             -11-
                              11

necessarily  warrant  reversal.     An  instructional   error

requires  reversal only where  the error is  determined to be

prejudicial based on a whole-record  review.  Davet, 973 F.2d
                                                   

at 26; Shane v. Shane, 891 F.2d 976, 987 (1st Cir. 1989).  An
                     

error  is prejudicial if it could have affected the result of

the jury's deliberations.  Allen v. Chance Mfg. Co., 873 F.2d
                                                   

465,  469  (1st Cir.  1989).   At  trial Honda  adduced ample

evidence  that  the  ATV  ridden  by  plaintiff was  in  poor

condition  on the day of  the accident.   Most significant is

the undisputed fact that the ATV's front brakes did not work.

In addition, the evidence was sufficient for the jury to have

found that,  at the time  of the accident,  the ATV  had bent

front  forks, severely  maladjusted  rear  brakes,  unequally

inflated rear tires, and pulled to the right.2

          A rational jury,  presented with Honda's subsequent

alteration defense, could have  found that any or all  of the

alleged alterations or  modifications "substantially  caused"

plaintiff's    injuries.       Consequently,    the   court's

instructional  error could  have changed  the outcome  of the

trial.   Honda  was  not  only  entitled  to  have  the  jury

                    

2.  To  underscore the  poor condition  of the  ATV, Sergeant
James Shirley, its owner prior to Kallhoff, testified that he
paid only  $25 for the  ATV.   Trial Transcript of  August 2,
1993, Morning Session at 49.   In addition, Shirley testified
that  he did not make any significant repairs to the vehicle,
and that  the vehicle's condition appeared  unchanged when he
saw it one week prior to the accident. Id. at 53, 56.
                                          

                             -12-
                              12

instructed  on  this  defense, but  it  is  evident that  the

court's failure to give the instruction was reversible error.

          Plaintiff  raises  one  additional   argument  that

warrants brief  discussion.   He maintains that  the district

court's failure to give  a subsequent alteration charge, even

if reversible error, has no bearing on the  negligent failure

to warn claim.  This argument fails for two reasons.   First,

  9-1-32 expressly covers  failure to warn claims as  well as

design  defect  claims.     R.I.  Gen.  Laws     9-1-32(a)(1)

("product  liability damages"  includes damages  for personal

injuries  sustained  by reason  of  an  alleged  defect in  a

product  or an  alleged failure  to warn  against a  danger).

Second,  the  case cited  by  plaintiff as  support  for this

proposition, Witthauer v. Burkhart Roentgen, Inc., 467 N.W.2d
                                                 

439 (N.D.  1991), is  clearly distinguishable.   In Witthauer
                                                             

the court held  that a North Dakota statute similar to   9-1-

32  did not provide manufacturers with a defense to claims of

negligent  failure to  warn  consumers of  dangers caused  by

foreseeable alterations or modifications to a product.  Here,

plaintiff's claim is that Honda failed to warn him of dangers

caused  by  the  ATV's  original  design  defect,  not  by  a

foreseeable   modification   or  alteration.     Accordingly,

Witthauer is  inapposite.   We  have  considered  plaintiff's
         

other  arguments anent   9-1-32  and find them  to be without

merit.

                             -13-
                              13

B.  Scope of Retrial
                    

          This leaves  us with  the question of  which issues

should be retried.   It is well settled that  "[a]n appellate

court has broad discretion to remand for a new trial  on all,

or only some, of the issues in the case."  Dopp v. HTP Corp.,
                                                            

947 F.2d  506, 518 (1st  Cir. 1991)  (collecting cases);  see
                                                             

also Fed. R. Civ. P. 59(a) (permitting a new trial on "all or
    

part  of the  issues").   A new  trial may  not,  however, be

limited  to  fewer  than all  the  issues  unless  it clearly

appears that the  issues to  be retried are  so distinct  and

separable  from the other issues that a trial of those issues

alone may  be had without  injustice.  See  Gasoline Products
                                                             

Co.  v.  Champlin Refining  Co.,  283 U.S.  494,  500 (1931);
                               

Kassel v. Gannett Co., 875 F.2d 935, 953 (1st Cir. 1989).
                     

          All of  the issues pertaining to  liability must be

retried, including comparative negligence.  On balance, we do

not  think that a new trial limited to Honda's liability, but

excluding  the  extent  of  its  liability,  would  be  fair.

Moreover, comparative negligence is  regarded as a  liability

concept.  See Winn v. Lafayette Town House, 839 F.2d 835, 837
                                          

(1st Cir. 1988); Akermanis v.  Sea-Land Serv., Inc., 688 F.2d
                                                   

898,  906-07 (2d  Cir.  1982),  cert.  denied, 461  U.S.  927
                                             

(1983), and cert. denied, 464 U.S. 1039 (1984).
                        

                             -14-
                              14

          There  is  no basis  on  the  record, however,  for

retrying the jury's  damage award.3  The liability  issues in

this  case are  so distinct  and separable  from the  damages

issue that  a partial trial of the  former may be had without

injustice.    See Allen,  873 F.2d  at  473-74 (new  trial on
                       

liability only  where error  did not affect  determination of

damages); Winn, 839  F.2d at 837  (retrial on liability  only
              

where damages properly determined); see  generally 11 Charles
                                                  

A. Wright  & Arthur R. Miller, Federal Practice and Procedure
                                                             

  2814  at 95 (1973) (there  may be a new  trial on liability

with the  prior determination  of damages allowed  to stand).

This  is  particularly  true  here because  the  trial  judge

submitted detailed  interrogatories to the jury,  and thus we

know  the jury's total damage award to the plaintiff, as well

as  the amount discounted due to  comparative negligence.  If

the comparative negligence figures are changed as a result of

the  new  trial,  the  total  damage  award can  be  adjusted

accordingly. 

          Because we vacate  and remand  for a  new trial  on

both the strict  liability and negligence claims, as  well as

comparative negligence,  it is unnecessary for  us to address

Honda's remaining arguments regarding  these matters.  But in

                    

3.  Honda does  not  argue  that  the amount  of  the  jury's
unadjusted damage  award, $9.6  million, or any  component of
that award, is excessive or shocking.

                             -15-
                              15

order to expedite  the retrial, we  have considered one  such

argument.

C.  Evidence of Honda's Profits from ATV Sales
                                              

          Plaintiff's  counsel  was  permitted, over  Honda's

objection, to read the  following interrogatory and answer to

the jury  in connection with  his negligent  failure to  warn

claim:

          Q.     Please   state  the   total  gross
          revenues, profits and net income from the
          sale of the  all-terrain vehicles for the
          years 1970 through 1989 in each and every
          country  where ATVs  are or  were offered
          for sale  to the public.   Please respond
          separately for each listed  entity, Honda
          Motor Company, Inc., American Honda Motor
          Company,   Inc.,   Honda   R&D   Company,
          Limited.

          A.   [I]n 1987 it was  calculated for the
          period January 21, 1979 to June 25, 1985,
          gross  receipts   for  ATVs  approximated
          $1,722,881,000.   Although American Honda
          does not  keep records  of net profit  by
          ATV  product  line it  allocated expenses
          pursuant    to   reasonable    accounting
          principles to obtain a sum  comparable to
          pre-tax  net  profits in  the approximate
          sum of $73,371,000.

Honda  argues that the evidence of its profits from ATV sales

was  irrelevant and  therefore  inadmissible.   Assuming  the

evidence was relevant, Honda  argues that its probative value

was substantially outweighed by its prejudicial effect.

          "Evidence  is relevant  if it  has any  tendency to

make  the   existence  of  any  fact   consequential  to  the

determination  of the action more  or less probable."  United
                                                             

                             -16-
                              16

States  v. St. Michael's Credit Union, 880 F.2d 579, 600 (1st
                                     

Cir.  1989) (internal quotation  marks and citation omitted);

see also Fed. R.  Evid. 401.  After plaintiff's  counsel read
        

the interrogatory  and answer,  the trial judge  explained to

the jury that

          [t]he  evidence  [of Honda's  profits] is
          being presented  only  to assist  you  in
          determining  what Honda may have known or
          not  known  about the  particular vehicle
          that's  the  subject of  this  case.   In
          other   words,  it's  to  assist  you  in
          understanding or  reaching conclusions as
          to what Honda may  have known or believed
          about the ATC 200  or why it acted  as it
          did and  so forth. .  . .   [Y]ou're  not
          being  asked to  be Robin Hoods  here and
          take money from Honda simply because they
          may have  made money on the  sale of this
          vehicle.    The  only  purpose   of  this
          evidence is, as I  said, to assist you in
          reaching  whatever conclusions  you think
          are warranted about  whether the  vehicle
          as used had means to be dangerous or what
          Honda may have known about the vehicle or
          what it  might  have believed  about  the
          safety of the vehicle.

Near  the end  of  the trial  the  court commented  that  the

records  of Honda's  ATV profits  "seemed to be  probative of

the,  shall  we say,  the credibility  of the  explanation by

Honda; and  the Court  gave a limit[ing]  instruction to  the

jury at that time."

          The   first  question  is  whether  the  challenged

evidence was  relevant  to plaintiff's  negligent failure  to

warn claim.  In Rhode Island,  a defendant has a duty to warn

if he knew or should have known about the product's dangerous

                             -17-
                              17

propensities which caused  plaintiff's injuries.   Thomas  v.
                                                         

Amway  Corp., 488 A.2d  716, 722 (R.I.  1985); Scittarelli v.
                                                          

Providence Gas Co., 415 A.2d 1040, 1043 (R.I. 1980).  Failure
                  

to  properly  perform  this  duty  as  a  reasonably  prudent

manufacturer   would   have   under  the   same   or  similar

circumstances,     constitutes     actionable     negligence.

Scittarelli, 415 A.2d at 1043.
           

          A defendant's motive for its action or inaction is,

generally speaking, immaterial to the question of whether the

defendant  acted negligently.  See Kunz v. Utah Power & Light
                                                             

Co., 913  F.2d 599, 605 (9th Cir. 1990).  This is because the
   

negligence  inquiry measures  behavior  against an  objective

standard, without reference to the defendant's state of mind.

See Sparks v. Gilley Trucking Co.,  992 F.2d 50, 52 (4th Cir.
                                 

1993); Jones  v. Wittenberg Univ.,  534 F.2d 1203,  1211 (6th
                                 

Cir. 1976); see  generally W. Page Keeton, Prosser and Keeton
                                                             

on Torts,    31 at  169-70 (5th  ed. 1984).   Here,  however,
        

whether or  not Honda  had a duty  to warn  plaintiff of  the

ATV's  dangerous  propensities depended  upon  its subjective

knowledge of  those dangers.   Consequently, the  evidence of

Honda's  profits from ATV sales was, as we demonstrate in the

ensuing  paragraph, relevant to plaintiff's negligent failure

to warn claim.

          With  respect  to  his negligence  claim  plaintiff

alleged that, prior to his accident, Honda knew that its ATVs

                             -18-
                              18

would "plow" (i.e., continue in a straight line even when the
                  

handlebars are turned) under normal riding  conditions unless

the rider  shifted his  or her  weight in  a counterintuitive

manner.    Honda denied  that it  had  any knowledge  of this

danger.   Honda's profits  from ATV  sales was  introduced as

evidence that  Honda's failure  to provide  adequate warnings

about  plowing   resulted  from  greed,  not   from  lack  of

knowledge.    Therefore,  proof  of profits  as  evidence  of

motive, while not material  to any element of the  failure to

warn claim, was probative  of an issue relevant to  the case:

the credibility of Honda's explanation for its inaction.

          Generally  speaking,  "[a]ll  relevant evidence  is

admissible."  Fed. R.  Evid. 402.   Under Rule  403, however,

relevant evidence may  be excluded if the  probative value of

the evidence  "is substantially  outweighed by the  danger of

unfair prejudice" to  the party against  whom it is  offered.

Fed.  R. Evid.  403; see  also Raymond  v. Raymond,  938 F.2d
                                                  

1518, 1523-24  (1st Cir.  1991); St. Michael's  Credit Union,
                                                            

880  F.2d at 601.   Although the evidence  of Honda's profits

from  ATV sales was of  some probative value,  we believe the

danger that  this evidence would unfairly  prejudice the jury

was overwhelming.

          The evidence was, at best, marginally  relevant and

of  scant  probative value  to  plaintiff's  failure to  warn

claim.   On the other hand,  the risk that the  jury would be

                             -19-
                              19

prejudiced by this reference to the enormous profitability of

Honda's  ATVs  was  almost  inescapable.     The  potentially

prejudicial nature of this "motive" evidence in the liability

phase of  the trial was one of  the factors that prompted the

district  court   to  try  the  issue   of  punitive  damages

separately.  While the court did give a  limiting instruction

to the  jury warning  against equalizing wealth  between rich

and poor, it  did not  alert the jury  to the impropriety  of

punishing Honda  for an unsavory  motive.  The  inadequacy of

the limiting  instruction coupled with  the highly attenuated

relevance  of  the evidence  leads  us  to  believe that  the

district court miscalibrated its Rule 403 scales.

          Honda argues  that the  admission of  this evidence

was reversible error,  as it skewed the  jury's allocation of

fault, and infected its liability determinations.  Because we

have already ordered a new trial on both of these matters, we

need  not  decide  whether  the  district  court's  error  in

admitting  the evidence  of  Honda's profits  from ATV  sales

warrants  a  new  trial.   Nevertheless,  we  hold that  this

material should not be admitted on retrial.  In addition, any

references  to that  information,  such as  the  one made  by

plaintiff at closing argument, should not be allowed.4

                    

4.  The  following   remarks   were  made,   albeit   without
objection, during plaintiff's summation:

               Well, I told you at the beginning of
          this case that the very disturbing, . . .

                             -20-
                              20

          On appeal Honda  has raised two arguments  relating

to the damages award that should be addressed at this time.

D.  Choice-of-Law
                 

          Honda  argues that the district court's decision to

apply Rhode Island, rather than Colorado law, to the issue of

compensatory damages was erroneous.5  We disagree.

                    

          one  of the  most  disturbing aspects  of
          this  case is  something that  I believed
          throughout my  work on  this case. .  . .
          Honda's actions or more  truthfully their
          inactions in this case were  motivated by
          greed.  They were motivated by greed.

               Do you remember when I  stood before
          you on the  last day of  Plaintiff's case
          and  I  read  to you  that  interrogatory
          answer  concerning  the  amount of  money
          that Honda made in a six-year period from
          1979 to 1985 from  ATVs, and I stood here
          and I read it, and you may have been able
          to  notice,  I almost  became overwhelmed
          with  emotion  when  I was  reading  that
          because  it  sunk into  me at  that point
          what really was  the reason Honda  didn't
          do  anything to  warn  people about  this
          machine.    It  was  money.    It  was  a
          business decision.  They were making just
          between  1979  and   1985  $1.7   billion
          selling these machines in this country. .
          .  .      I  submit to  you  that  Arthur
          LaPlante's   accident   would  not   have
          happened  if  this  company  had  thought
          about  people before  money.    Had  they
          thought about people before money.

5.  The  difference between  the two  is substantial.   While
neither  state  limits a  plaintiff's recovery  of "economic"
damages,    or   damages   for    physical   impairment   and
disfigurement, Colorado  sets a  $250,000 cap on  damages for
"noneconomic  loss or  injury," (i.e.,  pain and  suffering),
                                     
Colo.  Rev. Stat.   13-21-102.5  (1987 & 1993  Supp.).  Rhode
Island has no such limit.

                             -21-
                              21

          At  the  outset, we  reject  plaintiff's contention

that  Honda failed to preserve the choice-of-law issue.  This

matter  was timely  and  squarely presented  to the  district

court prior  to trial, and was decided  in plaintiff's favor.

Honda  was under no obligation  to renew its  motion later in

the  proceedings.  See Union  Mut. Life Ins.  Co. v. Chrysler
                                                             

Corp.,  793 F.2d  1,  17 (1st  Cir.  1986) (no  waiver  where
     

choice-of-law matter was "brought with  sufficient clarity to

the [district] court's attention"); see also Jaurequi v. John
                                                             

Deere Co., 986  F.2d 170,  173 (7th Cir.  1993) (to  preserve
         

choice-of-law  issue for  appeal party  only needs  to timely

notify court of the applicability of another state's law).

          A federal court sitting in diversity must apply the

conflict of  law rules of the state in which it sits.  Klaxon
                                                             

Co. v. Stentor Elec. Manuf. Co., 313 U.S. 487 (1941); Crellin
                                                             

Technologies, Inc. v. Equipmentlease Corp., 18 F.3d 1, 4 (1st
                                          

Cir.  1994).    Therefore  we  turn  our attention  to  Rhode

Island's choice-of-law principles.

          In resolving conflict of  law disputes arising  out

of tort  actions, Rhode  Island employs  an interest-weighing

approach.  Blais v. Aetna Cas.  & Sur. Co., 526 A.2d 854, 856
                                          

(R.I.  1987); Pardey  v.  Boulevard Billiard  Club, 518  A.2d
                                                  

1349, 1351  (R.I. 1986); Woodward  v. Stewart, 243  A.2d 917,
                                             

923 (R.I.), cert. dismissed, 393 U.S. 957 (1968).  Under this
                           

approach  various interests  are weighed  in order  to decide

                             -22-
                              22

which jurisdiction has the most significant relationship with

reference to a particular substantive issue.  Pardy, 518 A.2d
                                                   

at 1351; Woodward, 423 A.2d at 923.  The first set of factors
                 

to be  taken into account are (1)  the place where the injury

occurred; (2) the place where  the conduct causing the injury

occurred; (3)  the place that  the parties  call home  (e.g.,
                                                            

their domicile,  residence, place of incorporation,  or place

of  business); and (4)  the place where  the relationship, if

any, between the parties is centered.  See Brown v. Church of
                                                             

the  Holy  Name,  252  A.2d  176,  179  (R.I.  1969);  Putnam
                                                             

Resources v. Pateman, 958 F.2d 448, 464 (1st Cir. 1992).
                    

          The  resolution of  choice-of-law problems  may not

always  turn on  the  number  of  contacts, but  rather,  the

qualitative  nature   of  those  contacts  affected   by  the

following  factors:    (1)  predictability  of  results;  (2)

maintenance  of interstate order;  (3) simplification  of the

judicial task;  (4) advancement of  the forum's  governmental

interest; and (5) application of the better rule of law.  See
                                                             

Brown, 252 A.2d at 178; Blais, 526 A.2d at 856.
                             

          Our  review  of  the  district  court's  ruling  is

plenary.   Pateman Resources, 958  F.2d at 464;  Quaker State
                                                             

Oil  Refining Corp. v. Garrity  Oil Co., 884  F.2d 1510, 1515
                                       

(1st Cir. 1989).   In the present case, Honda  wants Colorado

and  not  Rhode  Island  law  to  apply  to  the  measure  of

compensatory damages  available to plaintiff, but  not to the

                             -23-
                              23

substantive  rules of liability governing plaintiff's claims.

There  is no  reason that  this cannot  be  done.   Under the

doctrine of depecage, different  substantive issues in a tort

case may be resolved under the laws of different states where

the choices  influencing decisions differ.   See Pateman, 958
                                                        

F.2d  at 465; Ashland Oil, Inc. v. Miller Oil Purchasing Co.,
                                                            

678 F.2d 1293, 1304 (5th Cir. 1982) (laws of different states

may  apply to issues of liability and damages in one action).

It follows that, in conducting our choice-of-law analysis, we

must consider  the states' interests  regarding the  distinct

issue  of  compensatory  damages,  and  not  their  interests

generally.    Rhode  Island  ascribes to  the  principles  of

depecage in tort cases.  Pateman Resources, 958 F.2d at 465.
                                          

          Regarding the number of contacts, we can discern no

material  difference  between   Rhode  Island  and  Colorado.

Although  the  injury  occurred  in  Colorado,  none  of  the

defendants are domiciliaries of Colorado.6  Furthermore,  the

tortious  conduct   allegedly  giving  rise   to  plaintiff's

injuries  occurred  in  Japan,  where  the  subject  ATV  was

designed and its warnings devised.  See Price v. Litton Sys.,
                                                             

Inc.,  784 F.2d 600, 604 (5th Cir. 1986) (conduct occurred at
    

place of design in design defect case).  Finally, there being

                    

6.  American  Honda  is  a  California  corporation with  its
principal place of business  in that state.  Honda  Motor Co.
and Honda  R&D Co.  are both Japanese  corporations and  have
their principal place of business in that country.

                             -24-
                              24

no "relationship"  between the parties in  the ordinary sense

of  the word, this factor is unhelpful in making a choice-of-

law determination.   See Allison  v. ITE Imperial  Corp., 928
                                                        

F.2d 137,  142 &  n.5  (5th Cir.  1991) (this  factor is  not

helpful  in  products  liability  cases where  there  was  no

preexisting  relationship  between  the  parties);  see  also
                                                             

Restatement (Second)  of Conflict  of Laws    145 (factor  in

choice-of-law analysis is  place where the relationship,  "if

any", of  the parties is centered).   Consequently, Colorado,

as  the place of injury,  has a single  material contact with

the present action.

          Rhode  Island  too  has   one  contact  with   this

litigation because,  at the  time of the  accident, plaintiff

was a domiciliary of Rhode  Island.  See Restatement (Second)
                                        

of Conflict of Laws   17 ("A person does not  usually acquire

a domicil of choice by his presence in a place under physical

or  legal compulsion.");  Stifel v.  Hopkins, 477  F.2d 1116,
                                            

1122 (6th Cir. 1973) (presence at a military station does not

make the  station serviceman's  domicile because he  is there

subject  to superiors'  orders); Ellis  v. Southeast  Constr.
                                                             

Co.,  260  F.2d 280,  281-82 (8th  Cir.  1958) (same).   And,
   

predictably,   plaintiff  returned   home  to   Rhode  Island

immediately after the accident.7

                    

7.  Honda argues that plaintiff's post-accident return to his
home state  should not  factor into our  equation because  "a
litigant's  decision to  move to  the forum  state  after the

                             -25-
                              25

          That Rhode Island  was plaintiff's domicile at  the

time of the accident is conceded by the parties, and is amply

supported  by  the  record  -- throughout  his  stay  in  the

military  plaintiff  continued to  pay  income  tax in  Rhode

Island,  and, on  his  1987  reenlistment  papers,  plaintiff

listed Rhode Island as his home. That plaintiff was stationed

at an army base in Colorado at the time of the accident was a

matter of pure chance.  In fact, in his six years of service,

plaintiff  had been stationed  in Hawaii,  Maryland, Kentucky

and Korea prior to arriving in Colorado.

          Because  the  number of  contacts  claimed by  each

state  is  equivalent,  we  examine  the  additional  factors

enumerated  by  the  Rhode   Island  courts,  beginning  with

"predictability of  results."  This factor  militates against

the  application of  Colorado  law.   Honda,  a large  multi-

national  corporation,  cannot  argue  convincingly  that  it

expected  Colorado  law to  apply to  a  case arising  from a

product manufactured  in Japan  and involving a  Rhode Island

citizen  simply because  the product  was originally  sold in

Colorado.  It  would be  difficult for Honda  to persuade  us

                    

cause of action accrued should  be accorded minimal weight in
the  choice-of-law analysis."   Appellants' Brief at  44.  As
the  cases cited  by  Honda illustrate,  see, e.g.,  Phillips
                                                             
Petroleum Co. v. Shutts,  472 U.S. 797, 820 (1985);  Reich v.
                                                          
Purcell, 432 P.2d 727, 730 (Cal. 1967), this general rule was
       
adopted  in order to discourage forum shopping.  Where, as is
the  case  here, there  is not  the  slightest hint  of forum
shopping, plaintiff's  return to  Rhode Island should  not be
ignored.

                             -26-
                              26

that it molded its behavior in reliance on Colorado's damages

law, particularly where  that law was not enacted  until four

years after the  subject ATV  was thrust into  the stream  of

commerce.   See Roy v. Star Chopper  Co., 584 F.2d 1124, 1129
                                        

(1st  Cir. 1978), cert. denied,  440 U.S. 916  (1979).  Honda
                              

certainly did  not purchase liability insurance  based on its

potential  exposure under  a nonexistent  Colorado law.   See
                                                             

Turcotte  v. Ford Motor Co., 494 F.2d  173, 178 n.6 (1st Cir.
                           

1974).  Honda can neither claim nor rely on a vested right to

limited exposure for non-economic damages under Colorado law.

Jaurequi, 986  F.2d at 186.   Consequently, Honda's justified
        

expectations would not  be upset by the  application of Rhode

Island law.

          We turn to the next  factor:  maintenance of inter-

state order.   "`Interstate order is  served when application

of  one state's  law offends  no law  or policy of  the other

state.'"  Roy, 584  F.2d at 1129 (quoting Turcotte,  494 F.2d
                                                  

at  178).   To perform  this analysis,  we must  identify the

purposes or policies which underlie each state's rule of law,

and the  degree to  which the purposes  underlying each  rule

would be  furthered by  the rule's application.   Inevitably,

this analysis  subsumes the  fourth factor delineated  by the

Rhode  Island   courts:     "advancement   of   the   forum's

governmental interests."

                             -27-
                              27

          Colorado  has  little   governmental  interest   in

limiting  the  amount  of  damages  for  pain  and  suffering

available  to  plaintiff  in  the present  litigation.    The

Colorado statute limiting the amount of damages for pain  and

suffering in  civil actions, Colo. Rev.  Stat.   13-21-102.5,

reflects an economic policy  consideration.  According to the

Colorado Supreme  Court, "[i]t is clear  from the legislative

history of section 13-21-102.5 . . . that the primary goal of

the  legislature  was  to  increase  the   affordability  and

availability  of  insurance by  making  the  risk of  insured

entities more predictable."  General Elec. Co. v. Niemet, 866
                                                        

P.2d 1361, 1364 (Colo.  1994).  Thus, the goal  of Colorado's

legislature was:

          to  improve  the predictability  of risks
          faced  by insurance  companies.    If  an
          insurance company can predict  risks with
          reasonable  accuracy,  then  it can  also
          predict  its losses  and  profits.    The
          concern  of an  insurance company  is the
          risk   associated   with  insuring   each
          individual insured, not  with denying  an
          injured person  damages that may  be paid
          by another insurance company or person.  

Id. at 1365.  The crucial  question, then, is whether, on the
   

facts  of this  particular  case, Colorado's  policy will  be

advanced by the application of its damages cap.

          We can  see no reason why  the Colorado legislature

would be concerned with  the affordability of insurance  to a

multinational  Japanese  corporation   or  its   wholly-owned

subsidiary, a California corporation.   Honda sells its cars,

                             -28-
                              28

motorcycles and recreational  vehicles in  all fifty  states,

and Colorado's  damages law plays, at  best, an insignificant

role in setting Honda's  insurance rates.  In fact,  there is

no  evidence  in  the  record  that  Honda  has  ceased doing

business in any state because of  a failure by that state  to

limit  the amount  of damages  a plaintiff  may recover  in a

civil action.

          Rhode  Island  courts,  on  the  other  hand,  have

repeatedly   stressed  that  a   plaintiff  should  be  fully

compensated  for his  personal  injuries, including  pain and

suffering.   See, e.g.,  Hayhurst v. LaFlamme,  441 A.2d 544,
                                             

548-49 (R.I.  1982); Kelaghan v.  Roberts, 433 A.2d  226, 230
                                         

(R.I. 1981).   Domiciliary states have  a strong interest  in

the welfare  of their  plaintiffs, and  in seeing  that their

plaintiffs  are adequately  compensated  for their  injuries.

See In re Air Crash Disaster Near Chicago, 644 F.2d 594, 612-
                                         

13 (7th Cir.), cert.  denied, 454 U.S. 878 (1981);  Burgio v.
                                                          

McDonnell  Douglas, Inc.,  747  F. Supp.  865, 872  (S.D.N.Y.
                        

1990) ("Where courts  have applied  the law of  the place  of

injury,  the issue  has often  been  liability as  opposed to

[compensatory] damages."  (citing cases)).  This  interest is

best served  by applying the law of  the plaintiff's domicile

to  the measure  of compensatory  damages.   In re  Air Crash
                                                             

Disaster,  644 F.2d  at  613.   In  the instant  case,  Rhode
        

                             -29-
                              29

Island's interest would  be frustrated  rather than  advanced

were Colorado law applied.

          The  interests of  simplification  of the  judicial

task and  application of the better rule  of law do not weigh

heavily  in either state's direction.   As to  the former, we

cannot  see how  the  judicial task  would  be more  or  less

simplified  by  application of  one  rule as  opposed  to the

other.  As  for the  latter, the Rhode  Island Supreme  Court

would  undoubtedly  favor   a  compensatory  damage  standard

without limits.  We  are confident that a Rhode  Island court

faced  with this choice-of-  law dilemma would  apply its own

law.   The  district  court, it  follows,  acted properly  in

applying Rhode Island law.

E.  Prejudgment Interest
                        

          Honda argues  that prejudgment interest  should not

be assessed on future damages, or on damages awarded for pain

and suffering.  A brief foray into Rhode Island law evidences

the futility of Honda's arguments.8

          In arguing  that the trial court  erred in applying

Rhode   Island's  prejudgment  interest   statute  to  future

damages,   Honda   maintains   that  "interest"   is   simply

                    

8.  In light of our  determination that a Rhode Island  court
would apply its own law to the issue of compensatory damages,
so too would it  apply its own prejudgment  interest statute.
See  Johnson v.  Continental Airlines  Corp., 964  F.2d 1059,
                                            
1064-64 (10th Cir. 1992) (law governing compensatory  damages
should govern prejudgment interest).

                             -30-
                              30

compensation  for the loss of  use of money,  and that, "[i]n

light  of the common  understanding of the  term, only Humpty

Dumpty  would  be  brazen  enough  to  assert  that  interest

encompasses monies  paid to compensate for  the time-value of

money that has not yet been expended. See L. Carroll, Alice's
                                                             

Adventures  in Wonderland  &  Through  the Looking-Glass  186
                                                        

(Signet  Classic  1960)."   Appellants'  Brief at  52.   This

argument, while colorful, is substantively wrong.

          The  Rhode  Island  prejudgment   interest  statute

provides, in pertinent part:

          In any civil action in which a verdict is
          rendered or a decision made for pecuniary
          damages,  there  shall  be added  by  the
          clerk  of  the  court  to  the amount  of
          damages, interest at  the rate of  twelve
          percent (12%) per  annum thereon from the
          date  the cause  of action  accrued which
          shall be included in the judgment entered
          therein.

R.I.  Gen. Laws    9-21-10  (Supp. 1993).   The  Rhode Island

Supreme   Court  has   frequently   pointed  out   that  "the

Legislature's primary intention  [in enacting the prejudgment

interest  statute] was not to add interest but to establish a

device  to encourage  settlements of  cases sounding  in tort

without  undue delay."  DiMeo  v. Philbin, 502  A.2d 825, 826
                                         

(R.I. 1986) (citing cases); see also Pray v. Narrangansett 
                                                           

Imp. Co.,  434 A.2d 923,  930 (R.I. 1981);  Roy, 584  F.2d at
                                               

1135;  cf. Rhode Island Turnpike &  Bridge Auth. v. Bethlehem
                                                             

Steel Corp., 446  A.2d 752, 757  (R.I.) (noting that  statute
           

                             -31-
                              31

serves  two  purposes,  promotion  of early  settlements  and

compensation for the loss of use of money), appeal dismissed,
                                                            

459 U.S. 938 (1982); Murphy  v. United Steelworkers of Amer.,
                                                            

507 A.2d 1342, 1346 (R.I. 1986) (same).

          In Pray, the  court held that    9-21-10 applies to
                 

damages  awarded in  wrongful  death actions,  even though  a

jury's  verdict  in  a   wrongful  death  action  includes  a

prediction of  what  the decedent  would have  earned in  the

future,  discounted to present value.  Pray, 434 A.2d at 930.
                                           

The court  acknowledged that simultaneous  application of the

prejudgment interest and wrongful death statutes would "allow

interest to accrue upon  interest as well as upon  an award,"

but observed that this would not frustrate the purpose of the

prejudgment  interest  statute,  namely,  promotion  of early

settlements.  Id. at 930.  Moreover, the court held that, due
                 

to the mandatory nature  of the prejudgment interest statute,

the  trial judge would have  had no authority  to prevent the

addition of interest to future damages:

          "In  our opinion  the statute  is neither
          ambiguous  nor  equivocal.     It  speaks
          imperatively  and  directly  not  to  the
          court but to the  clerk who is ordered to
          add `to  the amount of  damages, interest
          thereon  .  .  .  .'   This  is  a purely
          ministerial   act;  it   contemplates  no
          judicial  intervention.   The legislative
          fiat   is  explicit  and   admits  of  no
          conditions  or  reservations.   The claim
          for damages  having been duly  reduced to
          judgment  the  addition  of  interest  is
          peremptory."

                             -32-
                              32

Pray, 434 A.2d at 931 (quoting Kastal v. Hickory House, Inc.,
                                                            

187 A.2d 262, 264 (R.I. 1963)).

          The court  further  noted  that, had it  wanted to,

the  legislature could  have excluded wrongful  death actions

from the ambit of the prejudgment interest statute, but chose

not to:

               "In the  face of a statute  so clear
          and  unambiguous there is no room for the
          application  of  the   usual  canons   of
          statutory construction.   In such a  case
          the statute declares itself.  We  may not
          where no ambiguity  exists search  beyond
          the  statute  for  a  different  meaning.
          Even hardship does not justify a court in
          reading into a statute something contrary
          to its unequivocal  language.  Only  when
          the   legislature  sounds   an  uncertain
          trumpet may the court move in  to clarify
          the call.  But when the call is clear and
          certain as it is here we may not consider
          whether the statute  as written  comports
          with  our ideas of justice, expediency or
          sound   public   policy.       In    such
          circumstances  that  is  not the  court's
          business."

Id. at 931 (quoting Kastal, 187 A.2d at 264-65).
                          

          While it has provided  us with a literary allusion,

Honda  has chosen to ignore  both the primary  purpose of the

Rhode  Island  prejudgment  interest  statute,   and  binding

precedent  that firmly  establishes that  the statute,  which

does not  distinguish between past and  future damages, means

what  it says,  and  says what  it  means.   It follows  that

prejudgment  interest was  properly  assessed on  all  future

damages awarded to plaintiff.

                             -33-
                              33

          Honda  also  argues  that  damages  for  "pain  and

suffering" are not "pecuniary,"  and are therefore beyond the

scope of  the prejudgment interest statute.   Like bumper-to-

bumper traffic, this argument goes nowhere.

          Section   9-21-10  calls  for   the  imposition  of

interest in any "civil action" in which a verdict or decision

awards "pecuniary  damages."  In construing  the statute, the

Rhode   Island   Supreme  Court   has  explained   "that  the

Legislature, in employing the  term 'pecuniary,' was using it

as a synonym for compensatory."  Murphy, 507 A.2d at 1346.
                                       

          Because  awards of punitive and nominal damages are

not designed to compensate a plaintiff, they fall outside the

reach  of the  prejudgment interest statute.   Id.;  DeLeo v.
                                                          

Anthony  A. Nunes,  Inc., 546  A.2d 1344,  1348 (R.I.  1988),
                        

cert.  denied and appeal dismissed, 489 U.S. 1074 (1989).  On
                                  

the  other   hand,  the   Rhode  Island  Supreme   Court  has

consistently held that damages for pain and suffering are "in

the nature  of compensatory  damages."   Trainor  v. Town  of
                                                             

North  Kingstown, 625  A.2d  1349, 1350  (R.I. 1993)  (citing
                

cases).   This is so  even though "`no  particular formula or

rule of thumb  is available either to a jury  or to [a] court

for  computing the damages which  are due to  a plaintiff for

pain and  suffering.'"   Hayhurst, 441  A.2d at  547 (quoting
                                 

Worsley v.  Corcelli, 377 A.2d 215, 217 (R.I. 1977)).  We are
                    

led  inexorably  to   the  conclusion  that   Rhode  Island's

                             -34-
                              34

prejudgment  interest statute encompasses damages awarded for

pain and suffering.

F.  Plaintiff's Cross-Appeal
                            

          Plaintiff's  claim for  punitive damages  was tried

subsequent  to  the  issues  of  liability  and  compensatory

damages.   At  the  close  of plaintiff's  case  on  punitive

damages,  the  district  court  granted  Honda's  motion  for

judgment as  a matter  of law  under Fed.  R. Civ. P.  50(a).

Plaintiff appeals this ruling.

          We   exercise  plenary  review  over  the  district

court's grant  of a motion for  judgment as a matter  of law,

and apply  the same standard  as applied below.   See Cook v.
                                                          

State of  Rhode Island  Dep't of Mental  Health, Retardation,
                                                             

and  Hosp., 10 F.3d  17, 21 (1st  Cir. 1993).   Such a motion
          

should  be granted if, viewing  the evidence in  a light most

favorable to the  nonmovant, no jury could properly decide in

that party's favor.   Id.   We  cannot assess  the weight  of
                         

conflicting evidence or pass on the credibility of witnesses.

Id.  It is  undisputed that the district  court's examination
   

of the evidence here diligently followed this standard.

          We turn  to Rhode Island  law for the  lens through

which  we must view the  evidence.  The  Rhode Island Supreme

Court has recently articulated the standard  governing claims

for punitive damages:

          [A]  party seeking  an award  of punitive
          damages  bears  the  burden   of  proving

                             -35-
                              35

          evidence     of     such     willfulness,
          recklessness or wickedness on the part of
          the  party  at  fault,  as  amount[s]  to
          criminality,  which  for   the  good   of
          society  and  warning to  the individual,
          ought to be punished.

Soares v.  Ann & Hope,  Inc., 637 A.2d  339, 351 (R.I.  1994)
                            

(internal  quotation marks and  citations omitted);  see also
                                                             

Sarkisian  v. Newpaper, Inc.,  512 A.2d 831,  836 (R.I. 1986)
                            

(evidence  must indicate that defendant acted maliciously and

in bad faith).   It is a question of law  for the trial court

to decide whether the plaintiff's  proofs support an award of

punitive damages.   Soares,  637 A.2d at  351.  Only  if that
                          

court determines that  the facts  of a case  warrant such  an

award, should it allow the jury to decide the amount, if any,

of that award.  Id.
                   

          We have  conducted  an  exhaustive  review  of  the

record,  and  are in  complete  agreement  with the  district

court's  ruling.    Even  assuming  (without  deciding)  that

sufficient evidence was introduced at the first phase of  the

trial to support plaintiff's strict  liability and negligence

claims, no reasonable juror could have found, at the close of

plaintiff's  punitive  damages  evidence,  that  Honda  acted

maliciously,  in bad faith, or with the intent to cause harm.

See Palmisano,  624 A.2d at  318.  Accordingly,  the judgment
             

for Honda on plaintiff's  claim for punitive damages  must be

affirmed.

                             III.

                             -36-
                              36

                          CONCLUSION
                                    

          The judgment of liability  is vacated, and the case

is remanded  for a  new trial  on all  liability issues.   On

retrial  the district  court should  exclude the  evidence of

Honda's profits  from ATV  sales, and prohibit  references to

that information similar to the one made in  closing argument

at the original trial.

          We uphold the  district court's  decision to  apply

Rhode  Island law  as to  compensatory damages,  and conclude

that,  should  plaintiff prevail  on  retrial,  the award  of

damages shall  stand,  and  prejudgment  interest  should  be

assessed  on the entire damage award.  The judgment for Honda

on plaintiff's claim for  punitive damages claim is affirmed.

No costs to either party.

          So ordered.
                    

                             -37-
                              37